UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 96.2% CONSUMER DISCRETIONARY – 10.5% Dollar Tree, Inc.* $ Home Depot, Inc. Macy's, Inc. Mattel, Inc. McDonald's Corp. MDC Holdings, Inc. Ross Stores, Inc. Scholastic Corp. Time Warner, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Walt Disney Co. CONSUMER STAPLES – 12.7% Coca-Cola Co. Colgate-Palmolive Co. Dr. Pepper Snapple Group, Inc. H.J. Heinz Co. Hain Celestial Group, Inc.* Hershey Co. Ingredion, Inc. Kimberly-Clark Corp. Kroger Co. McCormick & Co., Inc. Wal-Mart Stores, Inc. ENERGY – 9.8% Apache Corp. Chevron Corp. Clean Energy Fuels Corp.* Ensco PLC - Class A Exxon Mobil Corp. Marathon Oil Corp. Oil States International, Inc.* Royal Dutch Shell PLC - ADR Schlumberger Ltd. FINANCIALS – 13.4% American Express Co. Ares Capital Corp. BlackRock, Inc. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Citigroup, Inc. $ East West Bancorp, Inc. Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. MetLife, Inc. Rayonier, Inc. - REIT Travelers Cos., Inc. U.S. Bancorp HEALTH CARE – 13.1% Air Methods Corp.* Amgen, Inc. Bio-Reference Labs, Inc.* Community Health Systems, Inc.* Express Scripts Holding Co.* Hanger, Inc.* McKesson Corp. Merck & Co., Inc. Myriad Genetics, Inc.* Perrigo Co. Pfizer, Inc. Sirona Dental Systems, Inc.* Teva Pharmaceutical Industries Ltd. - ADR Watson Pharmaceuticals, Inc.* INDUSTRIALS – 6.8% Applied Industrial Technologies, Inc. Cintas Corp. Flowserve Corp. Hubbell, Inc. - Class B MasTec, Inc.* Middleby Corp.* Snap-on, Inc. Stanley Black & Decker, Inc. United Parcel Service, Inc. - Class B Wabtec Corp. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – 18.7% Adobe Systems, Inc.* $ Akamai Technologies, Inc.* Apple, Inc. Broadcom Corp. - Class A Ciena Corp.* eBay, Inc.* EMC Corp.* Fusion-io, Inc.* Google, Inc. - Class A* IAC/InterActiveCorp Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Mentor Graphics Corp.* Microsemi Corp.* Nuance Communications, Inc.* NVIDIA Corp.* RADWARE Ltd.* Sourcefire, Inc.* TIBCO Software, Inc.* MATERIALS – 3.7% Ashland, Inc. Barrick Gold Corp. Monsanto Co. PPG Industries, Inc. TELECOMMUNICATION SERVICES – 3.7% AT&T, Inc. Vodafone Group PLC - ADR UTILITIES – 3.8% American States Water Co. California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UTILITIES (Continued) Westar Energy, Inc. $ TOTAL COMMON STOCKS (Cost $20,639,764) EXCHANGE-TRADED FUNDS – 0.5% SPDR S&P Regional Banking ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $127,724) Principal Amount Value SHORT-TERM INVESTMENTS – 2.8% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $738,689) TOTAL INVESTMENTS – 99.5% (Cost $21,506,177) Other Assets in Excess of Liabilities – 0.5% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 82.7% CONSUMER DISCRETIONARY – 17.0% Dick's Sporting Goods, Inc.1 $ Dollar Tree, Inc.* 1 Foot Locker, Inc. 1 Grupo Televisa S.A.B. - ADR1 Leggett & Platt, Inc. 1 Lennar Corp. - Class A1 Macy's, Inc. 1 Mattel, Inc. 1 Polaris Industries, Inc. 1 Ross Stores, Inc. 1 TJX Cos., Inc. 1 VF Corp. 1 Whirlpool Corp. 1 CONSUMER STAPLES – 8.9% Coca-Cola Co. 1 H.J. Heinz Co. 1 Hain Celestial Group, Inc.* 1 Hershey Co. 1 Ingredion, Inc. 1 Kroger Co. 1 ENERGY – 1.2% Tenaris S.A. - ADR1 FINANCIALS – 3.3% Hospitality Properties Trust - REIT1 Rayonier, Inc. - REIT1 U.S. Bancorp1 HEALTH CARE – 13.2% Abbott Laboratories1 Amgen, Inc. 1 Bio-Rad Laboratories, Inc. - Class A*1 Community Health Systems, Inc.* 1 Cyberonics, Inc.* 1 Express Scripts Holding Co.* 1 McKesson Corp. 1 Merck & Co., Inc. 1 Orthofix International N.V.* 1 Teva Pharmaceutical Industries Ltd. - ADR1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) UnitedHealth Group, Inc. 1 $ INDUSTRIALS – 15.0% Clean Harbors, Inc.* 1 Deere & Co. 1 Deluxe Corp. 1 Granite Construction, Inc. 1 Healthcare Services Group, Inc. 1 IDEX Corp. 1 Snap-on, Inc. 1 Stanley Black & Decker, Inc. 1 Teledyne Technologies, Inc.* 1 Textainer Group Holdings Ltd. 1 UniFirst Corp. 1 Union Pacific Corp. 1 United Parcel Service, Inc. - Class B1 United Technologies Corp. 1 W.W. Grainger, Inc. 1 INFORMATION TECHNOLOGY – 16.1% Apple, Inc. 1 Broadridge Financial Solutions, Inc. 1 Check Point Software Technologies Ltd.* 1 EMC Corp.* 1 Fair Isaac Corp. 1 Intel Corp. 1 International Business Machines Corp. 1 Nuance Communications, Inc.* 1 NVIDIA Corp.* 1 Procera Networks, Inc.* 1 QUALCOMM, Inc. 1 Synopsys, Inc.* 1 TIBCO Software, Inc.* 1 Total System Services, Inc. 1 Trimble Navigation Ltd.* 1 MATERIALS – 3.4% Eastman Chemical Co. 1 Harry Winston Diamond Corp.* 1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Packaging Corp. of America1 $ TELECOMMUNICATION SERVICES – 3.6% AT&T, Inc. 1 Vodafone Group PLC - ADR1 UTILITIES – 1.0% NorthWestern Corp. 1 TOTAL COMMON STOCKS (Cost $23,347,824) EXCHANGE-TRADED FUNDS – 1.2% iShares Russell 2000 Value Index Fund1 TOTAL EXCHANGE-TRADED FUNDS (Cost $375,707) Principal Amount Value SHORT-TERM INVESTMENTS – 17.2% $ UMB Money Market Fiduciary Fund, 0.01%1,2 TOTAL SHORT-TERM INVESTMENTS (Cost $5,866,691) TOTAL INVESTMENTS – 101.1% (Cost $29,590,222) Liabilities in Excess of Other Assets – (1.1)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – 83.9% COMMON STOCKS – 80.3% CONSUMER DISCRETIONARY – 21.1% ) AutoZone, Inc.* ) ) Bravo Brio Restaurant Group, Inc.* ) ) Chipotle Mexican Grill, Inc.* ) ) Deckers Outdoor Corp.* ) ) Finish Line, Inc. - Class A ) ) Hyatt Hotels Corp. - Class A* ) ) Johnson Controls, Inc. ) ) Kohl's Corp. ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) ) Lamar Advertising Co. - Class A* $ ) ) Lowe's Cos., Inc. ) ) Lululemon Athletica, Inc.* ) ) National CineMedia, Inc. ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Ralph Lauren Corp. ) ) Staples, Inc. ) ) Thomson Reuters Corp. ) ) Tupperware Brands Corp. ) ) CONSUMER STAPLES – 7.4% ) Campbell Soup Co. ) ) Cia de Bebidas das Americas - ADR ) ) ConAgra Foods, Inc. ) ) Kellogg Co. ) ) Safeway, Inc. ) ) Sanderson Farms, Inc. ) ) ENERGY – 1.4% ) Cameco Corp. ) ) Dril-Quip, Inc.* ) ) FINANCIALS – 2.2% ) Banco Santander S.A. - ADR ) ) Public Storage - REIT ) ) HEALTH CARE – 10.6% ) Alere, Inc.* ) ) AstraZeneca PLC - ADR ) ) Baxter International, Inc. ) ) Becton, Dickinson and Co. ) ) Health Management Associates, Inc. - Class A* ) ) Owens & Minor, Inc. ) ) Quest Diagnostics, Inc. ) ) Sanofi - ADR ) ) Valeant Pharmaceuticals International, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) HEALTH CARE (Continued) ) WellPoint, Inc. $ ) ) INDUSTRIALS – 14.7% ) AECOM Technology Corp.* ) ) Avery Dennison Corp. ) ) Canadian National Railway Co. ) ) Ceradyne, Inc. ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) CSX Corp. ) ) Eaton Corp. ) ) EMCOR Group, Inc. ) ) Fastenal Co. ) ) General Dynamics Corp. ) ) Heartland Express, Inc. ) ) Pitney Bowes, Inc. ) ) Republic Services, Inc. ) ) Rockwell Collins, Inc. ) ) Sykes Enterprises, Inc.* ) ) INFORMATION TECHNOLOGY – 15.4% ) Arris Group, Inc.* ) ) Arrow Electronics, Inc.* ) ) Autodesk, Inc.* ) ) Cognizant Technology Solutions Corp. - Class A* ) ) Dell, Inc.* ) ) Fairchild Semiconductor International, Inc.* ) ) Harris Corp. ) ) Informatica Corp.* ) ) Infosys Ltd. - ADR ) ) Jabil Circuit, Inc. ) ) Logitech International S.A.* ) ) Microchip Technology, Inc. ) ) Rosetta Stone, Inc.* ) ) SAIC, Inc. ) ) SAP A.G. - ADR ) ) Skyworks Solutions, Inc.* ) ) Solera Holdings, Inc. ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) MATERIALS – 2.9% ) International Flavors & Fragrances, Inc. $ ) ) Rock-Tenn Co. - Class A ) ) Scotts Miracle-Gro Co. - Class A ) ) Titanium Metals Corp. ) ) TELECOMMUNICATION SERVICES – 3.8% ) America Movil S.A.B. de C.V. - ADR ) ) Rogers Communications, Inc. - Class B ) ) Telefonica S.A. - ADR ) ) Windstream Corp. ) ) UTILITIES – 0.8% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $27,407,756) ) EXCHANGE-TRADED FUNDS – 3.6% ) iShares Dow Jones U.S. Healthcare Providers Index Fund ) ) Powershares QQQ Trust Series 1 ) ) SPDR S&P Metals & Mining ETF ) ) SPDR S&P Pharmaceuticals ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,158,021) ) TOTAL SECURITIES SOLD SHORT (Proceeds $28,565,777) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 Long security positions with a value of $34,469,226 have been segregated in connection with securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 101.2% CONSUMER DISCRETIONARY – 22.0% AFC Enterprises, Inc.* $ Churchill Downs, Inc. Culp, Inc. Dorman Products, Inc.* Einstein Noah Restaurant Group, Inc. Fisher Communications, Inc.* Flexsteel Industries, Inc. Interval Leisure Group, Inc. Isle of Capri Casinos, Inc.* Luby's, Inc.* Mac-Gray Corp. Marcus Corp. Marine Products Corp. 53 Oxford Industries, Inc. Papa John's International, Inc.* RG Barry Corp. Saga Communications, Inc. - Class A* Shiloh Industries, Inc. Shoe Carnival, Inc. Speedway Motorsports, Inc. Standard Motor Products, Inc. Stein Mart, Inc.* CONSUMER STAPLES – 4.0% Fresh Del Monte Produce, Inc. J&J Snack Foods Corp. John B Sanfilippo & Son, Inc.* Prestige Brands Holdings, Inc.* ENERGY – 1.2% Delek U.S. Holdings, Inc. 37 Targa Resources Corp. FINANCIALS – 22.2% Baldwin & Lyons, Inc. - Class B Center Bancorp, Inc. 81 Central Pacific Financial Corp.* Credit Acceptance Corp.* Fidelity Southern Corp. Financial Institutions, Inc. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) First Defiance Financial Corp. $ Global Indemnity PLC* Investors Bancorp, Inc.* KCAP Financial, Inc. Lakeland Financial Corp. LaSalle Hotel Properties - REIT MetroCorp Bancshares, Inc.* Peoples Bancorp, Inc. 44 ProAssurance Corp. Provident Financial Holdings, Inc. Safety Insurance Group, Inc. Saul Centers, Inc. - REIT Union First Market Bankshares Corp. United Fire Group, Inc. Washington Trust Bancorp, Inc. HEALTH CARE – 6.7% Amicus Therapeutics, Inc.* 87 ArthroCare Corp.* Cantel Medical Corp. Capital Senior Living Corp.* National Healthcare Corp. Select Medical Holdings Corp.* Utah Medical Products, Inc. 42 WellCare Health Plans, Inc.* INDUSTRIALS – 28.7% Amerco, Inc. American Railcar Industries, Inc.* Apogee Enterprises, Inc. 1 Astronics Corp. - Class B* 31 Barrett Business Services, Inc. CAI International, Inc.* CDI Corp. Coleman Cable, Inc. Columbus McKinnon Corp.* Cubic Corp. DXP Enterprises, Inc.* Encore Capital Group, Inc.* Furmanite Corp.* Generac Holdings, Inc. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) GP Strategies Corp.* $ H&E Equipment Services, Inc.* 43 LB Foster Co. - Class A Lydall, Inc.* 72 NACCO Industries, Inc. - Class A On Assignment, Inc.* Park-Ohio Holdings Corp.* Pike Electric Corp.* 64 Powell Industries, Inc.* Quality Distribution, Inc.* Raven Industries, Inc. Rollins, Inc. Spirit Airlines, Inc.* Steelcase, Inc. - Class A Sypris Solutions, Inc. 13 Teledyne Technologies, Inc.* Textainer Group Holdings Ltd. TRC Cos., Inc.* U.S. Ecology, Inc. UniFirst Corp. Wesco Aircraft Holdings, Inc.* INFORMATION TECHNOLOGY – 10.9% Bel Fuse, Inc. - Class B CalAmp Corp.* 29 Cardtronics, Inc.* Daktronics, Inc. Electro Rent Corp. Guidance Software, Inc.* Multi-Fineline Electronix, Inc.* Pericom Semiconductor Corp.* Pervasive Software, Inc.* SS&C Technologies Holdings, Inc.* Syntel, Inc. 92 Ultratech, Inc.* Verint Systems, Inc.* MATERIALS – 3.3% Chase Corp. Chemtura Corp.* Landec Corp.* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) LSB Industries, Inc.* $ TELECOMMUNICATION SERVICES – 0.8% NTELOS Holdings Corp. UTILITIES – 1.4% Southwest Gas Corp. TOTAL COMMON STOCKS (Cost $884,748) Principal Amount Value SHORT-TERM INVESTMENTS – 12.7% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $114,820) TOTAL INVESTMENTS – 113.9% (Cost $999,568) Liabilities in Excess of Other Assets – (13.9)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) Note 1 – Organization Zacks All-Cap Core Fund (formerly known as Zacks Multi-Cap Opportunities Fund), Zacks Market Neutral Fundand Zacks Small-Cap Core Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Zacks All-Cap Core Fund’s primary investment objective is to provide capital appreciation and, to a lesser extent, income through dividends. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on December 5, 2005, with two classes of shares, Class A and Class C. Zacks Market Neutral Fund’s primary investment objective is to generate positive returns inboth rising and falling equity markets. The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The Fund commenced investment operations on July 24, 2008, with two classes of shares, Class A and Class C. Zacks Small-Cap Core Fund’s primary investment objective is to provide capital appreciation.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on June 30, 2011. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal OTC market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market are valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2012 (Unaudited) (b) Short Sales – The Zacks Market Neutral Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At August 31, 2012, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for federal income tax purposes were as follows: All-Cap Core Fund Market Neutral Fund Small-Cap Core Fund Cost of investments $ $ $ Proceeds from securities sold short $
